DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are many portions throughout the claims that have a lack of antecedent basis issue. Below is a list of things that need to be corrected:
Claim 1, line 2, “the system” lacks antecedent basis, most likely should be changed to --the device--.
Claim 1, last line, “the remote tracking system” should be changed to --the tracking system--, note how in line 11 it is “a tracking system” rather than “ a remote tracking system.
Claim 2, line 2, “the end effector” lacks antecedent basis.
Claim 3, lines 2-3, “the remote tracking system” should be changed to --the tracking system--.
Claim 3, line 3, “depth indicating device” needs a hyphen and should look like --depth-indicating device--. 
Claim 3, line 4, “the pose of the tool” should be --a pose of the surgical tool--.
Claim 4, line 2, “the region” lacks antecedent basis.
Claim 5, line 2, “the spatial location” lacks antecedent basis.
Claim 5, line 3, “the remote tracking system” should be --the tracking system--
Claim 6, line 4, “the spatial location” lacks antecedent basis.
Claim 6, line 5, “the remote tracking system” should be --the tracking system--
Claim 7, line 3, “the axis” lacks antecedent basis.
Claim 7, line 4, “the line of sight” lacks antecedent basis.
Claim 7, line 4, “the remote tracking system” should be --the tracking system--
Claim 7, line 6, “the pose” lacks antecedent basis.
Claim 8, line 8, “the spring” should be --the compressible spring--.
Claim 9, line 3, “the remote tracking system” should be --the tracking system--
Claim 10, line 2, “the pose” lacks antecedent basis.
Claim 10, line 3, “the body part” lacks antecedent basis.
Claim 10, line 4, “the remote tracking system” should be --the tracking system--.
Claim 11, line 2, “the pose” lacks antecedent basis.
Claim 11, line 3, “the body part” lacks antecedent basis.
Claim 12, last line, “the first and second elements” lacks antecedent basis.
Claim 16, lines 2-3, “the line of sight” lacks antecedent basis.
Claim 17, line 4, “the first depth detector” should be --the first depth detector member--.
Claim 17, last line, “the first and second elements” lacks antecedent basis.
Claims 2-11, “A depth-indicating device according to claim” should be --The depth-indicating device according to claim--.
Claims 1-11 are not clear because the preamble of the claims is geared towards a depth-indicating device, which makes it seem like it is not including a robotic arm or a tracking system, just the device that the robotic arm attaches to (Fig. 1; parts 1, 2, 3, 4, 5, and 8). Claim 1 does mention a system as part of the preamble, so this seems to potentially want to claim a full system having a robotic arm, depth-indicating device, and a tracking system. Claims 2-3 seem to positively recite the robotic system. For examination purposes the robotic system and the tracking system are going to not be considered as part of the device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US 2009/0118742; “Hartmann”).
Claim 1, Hartmann discloses a depth-indicating device (Fig. 3; abstract) for determining the depth of insertion of a surgical tool (Fig. 3; abstract), the device, comprising: a first element (Figs. 3; 116) and a second element (168), each element having an axial opening adapted for insertion of the surgical tool (Fig. 3), such that, after insertion, the surgical tool is fixed in the axial opening in the first element  and freely movable through the opening in the second element (Fig. 3; paragraphs [0074]-[0091]); a compressible spring (118) extending between the first and second elements (Fig. 3); a tool guide (154) attached to the second cap element (Fig. 5); and a first position marker attached to the first element, such that the position of the first element can be determined in a tracking system remote from the depth-indicating device (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components); wherein the second element is configured to be disposed at a location whose spatial position is known to a robotic system or to the remote tracking system (Fig. 5; paragraphs [0074]-[0091]).
Claim 2, Hartmann discloses the depth-indicating device according to claim 1, wherein the second element is configured to be attached to an end effector of the robotic system (Fig. 3).
Claim 3, Hartmann discloses the depth-indicating device according to claim 2, wherein the position of the end effector of the robotic system is correlated with the remote tracking system, such that the depth indicating device provides an indication of the pose of the tool taking into account any motion of the end effector (Figs. 1-3; the device of claim 1 could be used with this type of system, the only thing missing is a robot controlling the device, but this could easily be substituted, and as noted above, the robotic system is considered a functional limitation of how the device is capable of being used).
Claim 4, Hartmann discloses the depth-indicating device according to claim 1, wherein the second element is attached to a fixed support in the region of a body part on which the surgical tool is to operate (paragraph [0065]).
Claim 5, Hartmann discloses the depth-indicating device according to claim 1, wherein the spatial location of a body part on which the surgical tool is to operate is known to the remote tracking system (Fig. 1; 58a).
Claim 6, Hartmann discloses the depth-indicating device according to claim 1, further comprising a second position marker attached to the second element or to a component having a known spatial relation to the second element, such that the spatial position of the second element can be determined in the remote tracking system (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components).
Claim 7, Hartmann discloses the depth-indicating device according to claim 1, wherein the first position marker is attached to the first element such that it can freely rotate about the axis of the first element, such that if the line of sight between the first position marker and the remote tracking system is obstructed, the first position marker can be rotated to a different orientation, and the pose of the first element can be determined using the first position marker in the different orientation (Fig. 2B; note the upper 58a’ and it can be rotated around the tool axis when the tool is moved, which meets this claim limitation).
Claim 8, Hartmann discloses the depth-indicating device according to claim 1, wherein the first and second elements have a maximum separation distance (Fig. 3; can be defined when the spring is still in a compressed state) and wherein the spring has a free length such that it remains compressed when the first and the second elements are separated by the maximum separation distance (as defined above).
Claim 9, Hartmann discloses the depth-indicating device according to claim 1, wherein the spatial position of the second element is known to the remote tracking system (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components).
Claim 10, Hartmann discloses the depth-indicating device according to claim 1, wherein the pose of the second element is known relative to the body part on which the surgical tool is to operate, by the remote tracking system and a marker element mounted in a known location relative to the anatomical body part (Fig. 1; paragraphs [0006]-[0010]).
Claim 11, Hartmann discloses the depth-indicating device according to claim 1, wherein the pose of the second element is known relative to the body part on which the surgical tool is to operate by a registration procedure involving anatomical comparisons using intraoperative images (Fig. 1; paragraphs [0006]-[0010]).
Claim 12, Hartmann discloses a tracking device (Fig. 3; abstract) for a surgical arm having an end effector (Fig. 3; abstract), the tracking device comprising: a first depth detector member (116) configured to securely engage a first portion of a surgical tool passing through the end effector of the surgical arm (Fig. 3; paragraphs [0074]-[0091]), the first depth detector including a tracker (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components) configured to provide location information to a remote tracking system (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components); a second depth detector member (Fig. 3; 168) configured to slidingly engage a second portion of the surgical tool (Fig. 3; paragraphs [0074]-[0091]), the second depth detector member being configured to be secured at a fixed location relative to the end effector of the surgical arm (Fig. 3; paragraphs [0074]-[0091]); and a resilient member (118) extending between the first and second members (Fig. 3).
Claim 13, Hartmann discloses the tracking device of claim 12, further comprising a tool guide (Figs. 3 and 5; 154) attached to the second depth detector member (Fig. 5).
Claim 14, Hartmann discloses the tracking device of claim 12, wherein a pose of the second depth detector member is known relative to a body part on which the surgical tool is to operate, by the remote tracking system and a marker element mounted in a known location relative to the body part (Fig. 1; paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components as well as the body part).
Claim 15, Hartmann discloses the tracking device of claim 12, wherein a pose of the second detector member is known relative to a body part on which the surgical tool is to operate by a registration procedure involving anatomical comparisons using intraoperative images (Fig. 1; paragraphs [0006]-[0010] and [0074]-[0091]).
Claim 16, Hartmann discloses the tracking device of claim 12, wherein the tracker is configured to selectively rotate about an axis of the first depth detector member, such that if the line of sight between the tracker and the remote tracking system is obstructed, the tracker can rotate to a different orientation and a pose of the first depth detector member can be determined using the tracker in the different orientation (Fig. 2B; note the upper 58a’ and it can be rotated around the tool axis when the tool is moved, which meets this claim limitation).
Claim 17, Hartmann discloses a tracking device (Figs. 1-3; abstract) for a surgical system having an end effector (Figs. 1-3; abstract), the tracking device comprising: a first depth detector member (Fig. 3; 116) configured to securely engage a first portion of a surgical tool (Fig. 3; paragraphs [0074]-[0091]), the first depth detector including a tracker (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components) configured to provide location information to a remote tracking system (paragraphs [0063]-[0091]; note how it is mentioned that the position markers may be used and placed anywhere on the device in order to help track the different components); a second depth detector member (Fig. 3; 168) configured to slidingly engage a second portion of the surgical tool (Fig. 3; paragraphs [0074]-[0091]), the second depth detector member being configured to be disposed at a location whose spatial position is known relative to a body part on which the surgical tool is to operate (Figs. 1-3; paragraphs [0063]-[0091]); and a resilient member (Fig. 3; 118) extending between the first and second members (Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775